IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 21, 2009
                                       No. 08-31182
                                                                       Charles R. Fulbruge III
                                                                               Clerk



MERLIN C. GUILBEAU,

                                                   Plaintiff-Appellant,

versus

PARISH OF ST. LANDRY; ST. LANDRY PARISH GOVERNMENT,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                 No. 6:06-CV-185




Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Merlin Guilbeau obtained a state-court judgment against St. Landry Par-
ish for injuries he received in an accident on a negligently-maintained road, but



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-31182

he was never paid. He sued under 42 U.S.C. § 1983, claiming that the refusal
to pay, based on L A. R EV. S TAT. § 13:5109(B)(2), violated the Fourteenth Amend-
ment’s Due Process Clause and that the Highway Safety Act of 1966, 23 U.S.C.
§ 402, preempts the state statute. After a bench trial, the district court denied
relief.
          The constitutional argument is foreclosed by Minton v. St. Bernard Parish
School Board, 803 F.2d 129, 132 (5th Cir. 1986). There is no preemption merely
because Congress enacted a statute to promote highway safety.
          The judgment is AFFIRMED, essentially for the reasons given by the dis-
trict court in its comprehensive ruling.




                                          2